DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Claims 35 and 51 are objected to because of the following informalities:  
(1) Regarding claim 35:
Line 13 recites “the defined geographic region”; there is a lack of antecedent basis, the examiner suggests changing to “a defined geographic region”.
(2) Regarding claim 51:
Line 14 recites “the beam index”; there is a lack of antecedent basis, the examiner suggests changing to “ beam index”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32-34, 36, 40-42, 44, 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (US 2017/0374637 A1).
(1) Regarding claim 32:
Akkarakaran discloses a method of operating a base station, comprising: 
transmission by the base station of a Positioning Reference Signal (PRS) on a plurality of directional beams (), 
the plurality of directional beams having directions corresponding to at least a portion of a plurality of configurable beam directions, the schedule being based on a coordination of the PRS transmission by the base station with PRS transmission on directional beams from at least one other base station (figure 2, base station 105-a may be a serving base station for UE 115-a. Base stations 105-b and 105-c may be neighbor base stations for UE 115-a. Base stations 105-a, 105-b, and/or 105-c may be mmW base stations that transmit beamformed signals. The transmissions from base stations 105-a, 105-b, and/or 105-c may be beamformed transmissions that are directional towards UE 115-a. For example, base station 105-a may transmit MRSs 205, base station 105-b may transmit MRSs 210, and base station 105-c may transmit MRSs 215.  MRSs 205, 210, and/or 215 may include PRSs piggy-backed to respective MRSs. That is, MRSs 205, 210, and/or 215 may include PRSs that are configured (e.g., scheduled, 
transmitting the PRS on each of the plurality of directional beams based on the determined schedule (The transmissions from base stations 105-a, 105-b, and/or 105-c may be beamformed transmissions that are directional towards UE 115-a. For example, base station 105-a may transmit MRSs 205, base station 105-b may transmit MRSs 210, and base station 105-c may transmit MRSs 215, para. 0060; various beam management signals may be repurposed for UE 115-a location determination, para. 0062).
Akkarakaran fails to explicitly disclose determining a schedule associated with transmission by the base station of a PRS on a plurality of directional beam. 
However, Akkarakaran discloses base station communications manager 950 may manage communications with other base station 105, and may include a controller or scheduler for controlling communications with UEs 115 in cooperation with other base stations 105. For example, the base station communications manager 950 may coordinate scheduling for transmissions to UEs 115 for various interference mitigation techniques such as beamforming or joint transmission. In some examples, base station communications manager 950 may provide an X2 interface within an LTE/LTE-A wireless communication network technology to provide communication between base stations 105, para. 0128.
It is desirable to determine a schedule associated with transmission by the base station of a PRS on a plurality of directional beam because it reduces interference between transmission between different base station.  Therefore, it would have been 
(2) Regarding claim 33:
Akkarakaran further discloses wherein the base station is a first base station (base station 905 in figure 9, para. 0121), wherein the at least one other base station comprises a second base station (base station 105 as shown in figure 9, para. 0128), and wherein the schedule for the transmission of the PRS on each of the plurality of directional beams is determined by coordinating the PRS transmissions from the first base station with PRS transmissions scheduled to be transmitted on directional beams from the second base station such that the PRS transmissions from the first base station and the PRS transmissions from the second base station occur within a predetermined time period(in each transmission window (e.g. TTI), the MRSs 205, 210, and 215 beam direction may be swept to cover the entire coverage area of the base station, para. 0063; UE 115-a location in a beamformed wireless communication system may be determined based on UE 115-a downlink timing (e.g., OTDOA), para. 0072) (MRSs 205, 210, and/or 215 may include PRSs that are configured (e.g., scheduled, signaled, etc.) specifically for determining the location of UE 115-a. para. 0060, 0062; beam sweep cycles from neighboring base stations 105-b and/or 105-c may be coordinated to minimize collision between the beams. For example and during a first TTI, base station 105-a may transmit MRS 205-a, base station 105-b may transmit 210-d, and base station 105-c may transmit an MRS in a direction opposite from the location of base stations 105-a and 105-b, para. 0064; The transmissions from base stations 
(3) Regarding claim 34:
Akkarakaran further discloses the schedule for the transmission of the PRS on each of the plurality of directional beams is determined such that the PRS transmissions transmitted from the first base station are coordinated with the PRS transmissions scheduled to be transmitted on the directional beams from the second base station in a defined geographic region (MRSs 205, 210, and/or 215 may cover a narrow angular portion of the coverage area of the respective base station 105-a, 105-b, and/or 105-c, para. 0063; MRS may be broadcast over the entire coverage area of a base station (or within a cell) according to a beam sweeping pattern or may include a subset of beams directed towards a particular UE (or groups of UEs) whose location is being measured, para. 0073).
(4) Regarding claim 36:
Akkarakaran further discloses wherein determining the schedule for the transmission of the PRS on each of the plurality of directional beams comprises: 
generating the schedule for the transmission of the PRS on each of the plurality of directional beams so as to complete the transmission of the PRS on each of the plurality of beams within a PRS burst interval (transmit time interval, TTI) (beam sweep cycles from neighboring base stations 105-b and/or 105-c may be coordinated to 
wherein the PRS burst interval is a first one of a plurality of PRS burst intervals (it is obvious there is a number of transmit time interval during the communication between the UE and the base stations), the method further comprising: 
generating the schedule for the transmission of the PRS on each of the plurality of directional beams so as to complete the transmission of the PRS on each of the plurality of beams within each of the plurality PRS burst intervals (beam sweep cycles from neighboring base stations 105-b and/or 105-c may be coordinated to minimize collision between the beams. For example and during a first TTI, base station 105-a may transmit MRS 205-a, base station 105-b may transmit 210-d, and base station 105-c may transmit an MRS in a direction opposite from the location of base stations 105-a and 105-b, para. 0064; Base station communications manager 950 may manage communications with other base station 105, and may include a controller or scheduler for controlling communications with UEs 115 in cooperation with other base stations 105. For example, the base station communications manager 950 may coordinate 
(5) Regarding claim 40:
Akkarakaran discloses a method of operating a User Equipment (UE), comprising: 
receiving from a positioning node (base station as shown in figure 9, para. 0128), for each of a first base station and a second base station, information associated with transmission of a Positioning Reference Signal (PRS) on a plurality of directional beams (the UE 115-a may determine the beams to be measured based on an indication by the network, para. 0074), and 
receiving a first PRS signal on a first one of the plurality of directional beams from the first base station and a second PRS signal from a second one of the plurality of directional beams second base station based on the schedule, which is based on the coordination of the PRS transmissions (The beam sweep cycles from neighboring base stations 105-b and/or 105-c may be coordinated to minimize collision between the beams. One example of coordinating the beam sweep cycle may include timing offsets that may be reported between the base stations for multiple beams. Another example of coordinating the beam sweep cycle may include frequency offsets between the beams transmitted by different base stations, such as base stations 105-a, 105-b and/or 105-c. For example, base station 105-a may transmit using a first frequency where base stations 105-b and/or 105-c may transmit using a second frequency that is different from 
Akkarakaran fails to explicitly disclose the information comprising a schedule that is based on a coordination of the PRS transmissions on the plurality of directional beams by the first base station and the second base station, and the plurality of directional beams having directions corresponding to at least a portion of a plurality of configurable beam directions.
However, Akkarakaran discloses UE 115-a may determine the beams to be measured based on an indication by the network (e.g., base station 105-a) to the UE 115-a (para. 0074) that is determined by the scheduler of the base station communication manager 950 of base station 905 (para. 0128) (the examiner interprets the indication by the network as the claimed schedule based on a coordination of the PRS transmissions on the plurality of directional beams by the first base station and the second base station as shown in figure 2); thus satisfied the claimed limitation for the benefit of reducing collision and interference between the beamformed PRS from different base station.
(6) Regarding claim 41:
Akkarakaran further discloses: 
performing Observed Time Difference of Arrival (OTDOA) measurements based on the first PRS signal, the second PRS signal, and a third PRS signal received from a third base station (wireless communication systems (e.g., LTE) may use downlink-based of positioning mechanisms--downlink-based (e.g., observed time difference of 
communicating Reference Signal Time Different Measurement (RSTD) information based on the OTDOA measurements (The UE measures the difference between the arrival times of the PRS from multiple eNodeBs, and reports this back to the network, para. 0047).
(7) Regarding claim 42:
Akkarakaran further discloses:
wherein the information associated with transmission by the first base station of the PRS signal on the plurality of directional beams comprises a number of the at least the portion of a plurality of configurable beam directions, a number of the plurality of configurable beam directions, beam index identifications assigned to ones of the plurality of directional beams (One example of coordinating the beam sweep cycle may include timing offsets that may be reported between the base stations for multiple beams. The beam-index (e.g., an indicator of the beam number and/or direction of the beam transmission) may be included with the timing offset report, or could be inferred from a pre-specified order of reporting beams, para. 0064; UE 115-a may determine the beams to be measured based on an indication by the network (e.g., base station 105-a) to the UE 115-a, para. 0074), respectively, bandwidths of the plurality of directional beams, respectively, or time domain characteristics of the plurality of directional beams, respectively.
(8) Regarding claim 44:

receiving from each of a plurality of base stations information comprising a plurality of configurable beam directions suitable for Positioning Reference Signal (PRS) transmissions (One example of coordinating the beam sweep cycle may include timing offsets that may be reported between the base stations for multiple beams. The beam-index (e.g., an indicator of the beam number and/or direction of the beam transmission) may be included with the timing offset report, para. 0064); 
communicating, for each of the plurality of base stations, an information associated with transmissions by the respective base station of a PRS on the plurality of directional beams to a User Equipment (UE), the information being based on a coordination of the PRS transmissions on the plurality of directional beams by the plurality of base stations (Another example of coordinating the beam sweep cycle may include frequency offsets between the beams transmitted by different base stations, such as base stations 105-a, 105-b and/or 105-c, para. 0064; UE 115-a may determine the beams to be measured based on an indication by the network (e.g., base station 105-a) to the UE 115-a, para. 0074; the examiner interprets the indication from base station 105-a as the claimed schedule); and 
receiving from the UE Reference Signal Time Different Measurement (RSTD) information based on a first PRS signal transmitted by a first one of the plurality of base stations, a second PRS signal transmitted by a second one of the plurality of base stations, and a third PRS signal transmitted by a third one of the plurality of base stations (a PRS is transmitted with a certain periodicity on the downlink. The UE 
Akkarakaran fails to explicitly disclose the information is a schedule.
However, Akkarakaran discloses base station 905 in figure 9 comprises a base station communication manger 950 includes a scheduler that scheduling for transmissions to UE 115 for various interference mitigation techniques such as beamforming (para. 0128), and a base station transmit information from to a UE indicate to the UE the beams to be measure (para. 0074). One of ordinary skill in the art would recognize the information from the UE 105-a can be interprets as a schedule of the beamformed PRS to be measured by the UE, thus satisfied the claimed limitation for the benefit of reducing interference between the beamformed transmission of the PRS.
(9) Regarding claim 46:
Akkarakaran further discloses the received information further comprises: 
a number of the at least the portion of a plurality of configurable beam directions, a number of the plurality of configurable beam directions, beam index identifications assigned to ones of the plurality of directional beams, respectively (One example of coordinating the beam sweep cycle may include timing offsets that may be reported between the base stations for multiple beams. The beam-index (e.g., an indicator of the beam number and/or direction of the beam transmission) may be included with the 
(10) Regarding claim 47:
Akkarakaran further discloses:
receiving, from the UE, for each of the first, second, and third ones of the plurality of base stations: a beam index identification assigned to the one of the plurality of directional beams on which the PRS signal is transmitted, an Angle of Arrival (AoA) associated with the one of the plurality of directional beams on which the PRS signal is transmitted, or an Angle of Departure (AoD) associated with the one of the plurality of directional beams on which the PRS signal is transmitted (UE 305 may determine a measurement parameter associated with the MRS. The measurement parameter may include or be based on a timing parameter or measurement (e.g., OTDOA, time of arrival, angle of arrival, angle of departure at the UE 305, etc.); the UE 305 may transmit a measurement report to base station 310, para. 0079, 0047).
(11) Regarding claim 48:
Akkarakaran further discloses:
determining an Observed Time Difference of Arrival (OTDOA) position for the UE based on the RSTD information (The UE measures the difference between the arrival times of the PRS from multiple eNodeBs, and reports this back to the network. The network uses these reports and the known base station locations in order to determine the UE location, para. 0047, 0079), the respective beam index identifications, the respective AoAs, or the respective AoDs.

Akkarakaran further discloses:
the schedule is determined such that transmissions of the PRS on the plurality of directional beams by respective ones of the plurality of base stations are coordinated between the respective ones of the plurality of base stations so as to occur within a predetermined time period (beam sweep cycles from neighboring base stations 105-b and/or 105-c may be coordinated to minimize collision between the beams. For example and during a first TTI, base station 105-a may transmit MRS 205-a, base station 105-b may transmit 210-d, and base station 105-c may transmit an MRS in a direction opposite from the location of base stations 105-a and 105-b, para. 0064; the examiner interprets the TTI as the claimed predetermined time period).
(13) Regarding claim 50:
Akkarakaran further discloses the schedule is determined such that transmissions of the PRS on the plurality of directional beams by respective ones of the plurality of base stations are coordinated between the respective ones of the plurality of base stations in a defined geographic region (MRSs 205, 210, and/or 215 may cover a narrow angular portion of the coverage area of the respective base station 105-a, 105-b, and/or 105-c, para. 0063; MRS may be broadcast over the entire coverage area of a base station (or within a cell) according to a beam sweeping pattern or may include a subset of beams directed towards a particular UE (or groups of UEs) whose location is being measured, para. 0073).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (US 2017/0374637 A1) as applied to claim 33 above, and further in view of Harada et al. (US 2009/0103447 A1).
Akkarakaran discloses all subject matter of claim 33, and further discloses wherein the schedule for the transmission of the PRS on each of the plurality of directional beams is determined such that the PRS transmissions transmitted from the first base station are coordinated with the PRS transmissions scheduled to be transmitted on the directional beams from the second base station based on reducing interference between the PRS transmissions transmitted from the first base station (One example of coordinating the beam sweep cycle may include timing offsets that may be reported between the base stations for multiple beams. The beam-index (e.g., an indicator of the beam number and/or direction of the beam transmission) may be included with the timing offset report, or could be inferred from a pre-specified order of reporting beams. Another example of coordinating the beam sweep cycle may include frequency offsets between the beams transmitted by different base stations, such as base stations 105-a, 105-b and/or 105-c. For example, base station 105-a may transmit using a first frequency where base stations 105-b and/or 105-c may transmit using a second frequency that is different from the first frequency. Some examples of coordinating the beam sweep cycle may include a combination of timing offsets and frequency offsets, para. 0064) and PRS transmissions transmitted from the second base station through multiplexing of first resources associated with the PRS transmissions transmitted from the first base station and second resources associated with PRS transmissions transmitted from the second base station (the beam-sweeping orthogonal frequency division multiplexing (OFDM) symbol basis or on a subframe basis, para. 0068); 
wherein the first resources comprise first sub-frequencies and first time segments and the second resources comprise second sub-frequencies and second time segments (Some examples of coordinating the beam sweep cycle may include a combination of timing offsets and frequency offsets, para. 0064).
Akkarakaran discloses the predetermined time period is a transmit time interval, but fails to explicitly disclose a length of the predetermined time period is based on a movement characteristic of a User Equipment (UE) within the defined geographic region.
However, Harada discloses there is provided a scheduler in the radio base station, and the scheduler variably controls the TTI length for an uplink shared channel and/or a downlink shared channel based on the communication environment of a mobile terminal (UE), namely, for example, any of the position of the mobile terminal (UE) in a cell, the moving speed of the mobile terminal, a provided throughput value, and the average number of retransmissions (para. 0028).
It is desirable to have the TTI length is based on a movement characteristic of a User Equipment (UE) within the defined geographic region because it enables completion of the PRS before the UE is out of the defined geographical region (cell).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Harada in the method of Akkarakaran for the benefit of improving the accuracy of detected position of the UE.

Allowable Subject Matter
Claims 37-39, 43, 45, and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 2021/0345147 A1) discloses a location resource coordinating method, location resource coordinating device.
Kumar et al. (US 2020/0021946 A1) discloses a system and methods for PRS muting in a fifth generation wireless network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        2/24/2022